    20-70100-tmd Doc#4 Filed 08/23/20 Entered 08/23/20 23:25:33 Imaged Certificate of
                                    Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                   Midland Division
                                                               Bankruptcy Case No.: 20−70100−tmd
                                                                         Chapter 11 Subchapter V
IN RE: JW Trucking, LLC , Debtor(s)




                     ORDER ESTABLISHING DATE FOR STATUS HEARING


      The above referenced debtor filed a petition for relief under Chapter 11 and has elected to be treated under
Subchapter V as a small business debtor. The Court finds that, pursuant to 11 U.S.C. § 1188, the following Order
should be entered.

       IT IS HEREBY ORDERED, AND NOTICE IS HEREBY GIVEN THAT:

       1 . Order for Status Hearing Status Hearing Set For 10/14/2020 at 02:45 PM at
https://ao−courts.webex.com/meet/davis (Order entered on 8/21/2020) (Wallace, Adam) as required by 11
U.S.C. § 188(a). The debtor, counsel for the debtor and the trustee should attend the status conference.

       2. The debtor shall file with the court and serve upon the trustee and all parties in interest, a report that details
the efforts the debtor has taken and will undertake to attain a consensual plan of reorganization, such report should be
filed not later than 14 days before the date of the status conference, as required by 11 U.S.C. § 1188(c).

       3. The Clerk of the Court shall cause a copy of this order to be served upon the debtor, the trustee, and all
creditors and parties in interest set forth on the mailing matrix in this case.




Dated: 8/21/20
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court
                                                                 BY: Adam Wallace
                                                                                                 [Status Hearing Order (SV)] [OsthrgSubv]
        20-70100-tmd Doc#4 Filed 08/23/20 Entered 08/23/20 23:25:33 Imaged Certificate of
                                        Notice Pg 2 of 3
                                       United States Bankruptcy Court
                                         Western District of Texas
In re:                                                                                   Case No. 20-70100-tmd
JW Trucking, LLC                                                                         Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0542-7           User: wallacea                Page 1 of 2                   Date Rcvd: Aug 21, 2020
                               Form ID: 192sv                Total Noticed: 63


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 23, 2020.
db             +JW Trucking, LLC,    P.O. Box 13783,     Midland, TX 79768-3783
18068874       +AIP Products,    P.O. Box 14088,    Odessa, TX 79768-4088
18068873       +Advantage Business Capital, Inc.,     4605 Post Oak Place Drive,      Suite 105,
                 Houston, TX 77027-9732
18068876       +American Water Sales,     P.O. Box 116,    Tarzan, TX 79783-0116
18068877       +Angeles Ranch,    P.O. Box 133,    Orla, TX 79770-0133
18068878       +Barnard & Fifth Capital Group, LLC,      1573 Broadway,    Hewlett, NY 11557-1428
18068879       +Blackbuck N Deep LLC,     2601 Westheimer Rd.,     Suite C210,    Houston, TX 77098-1757
18068880       +Blue Duck SWD, LLC,    10455 North Central Expressway,       Suite 109,    Dallas, TX 75231-2215
18068881       +Buchanan Disposal,    P.O. Box 10460,     Midland, TX 79702-7460
18068882       +C & H Water Company,    1108 W. CR 130,     Midland, TX 79706-6901
18068884       +CH2O,   P.O.Box 139,    Lubbock, TX 79408
18068885       +Challenger Partners SWD,     P.O. Box 64442,    Lubbock, TX 79464-4442
18068886       +Champion Truck & Trailer,     P.O. Box 12240,    Odessa, TX 79768-2240
18068887       +Cintas Uniforms,    2029 s. Loop 250 West,     Midland, TX 79703-7402
18068888       +Environmental Disposal Systems,     110 N. Marienfeld,     Suite 200,     Midland, TX 79701-4412
18068889       +Fore Safety,    P.O. Box 12661,    Odessa, TX 79768-2661
18068890       +Fox Capital Group, Inc.,     140 Broadway, 46th Floor,     New York, NY 10005-1155
18068891        Frio Water Holdings LLC,     6413 N. Hwy 349, Bldg F,     Midland, TX 79705
18068893       +Haley Brine Company,    P.O. Box 779,     Kermit, TX 79745-0779
18068894       +Jal Country Club,    P.O. Box 1283,     Jal, NM 88252-1283
18068895       +Kelly, Morgan, Dennis, Corzine,     P.O. Box 1311,     Odessa, TX 79760-1311
18068896       +Layne Water Midstream, LLC,     1790 Hughes Landing Blvd.,      Ste. 425,
                 The Woodlands, TX 77380-3791
18068897       +Longhorn Fresh Water Station,     14881 N. State Hwy 137,      Big Lake, TX 76932-8017
18068898       +Martin County Environmental LLC,     2014 County Road C2831,      Stanton, TX 79782-5017
18068899       +Mustang SWD Operating LLC,     5910 N. Central Expressway,      Ste. 270,    Dallas, TX 75206-1104
18068900        O’Rourke Dist. Co., LLC,     P.O. Box 301150,    Dallas, TX 75303-1150
18068902       +OWL SWD Operating LLC,     8201 Preston Rd.,    Ste. 520,     Dallas, TX 75225-6210
18068901       +Overflow Energy LLC,    P.O. Box 354,     Booker, TX 79005-0354
18068903        P4 Caliche and Water Sales,     P.O. Box 53087,     Mentone, TX 79754
18068904       +PA Prospect,    P.O. Box 577,    Laurel, MT 59044-0577
18068906       +Pecos Water Station,    P.O. Box 607,     Pecos, TX 79772-0607
18068907       +Permian Basin H2O,    P.O. Box 10854,     Midland, TX 79702-7854
18068908       +Pit Dog LLC,    2432 E. FM 1212,    Stanton, TX 79782-5042
18068909       +Platform Operating LLC,     P.O. Box 10686,    Midland, TX 79702-7686
18068910       +Production Waste Solutions,     P.O. Box 627,    Andrews, TX 79714-0627
18068911       +Pyote Disposal,    P.O. Box 418,    Pyote, TX 79777-0418
18068912       +Pyote Water Systems,    400 W. Illinois Ave.,      Ste. 1120,    Midland, TX 79701-4310
18068914       +RBJ & Associates, LP,     8501 N FM 1788,    Midland, TX 79707-1675
18068915       +RDS Ranch Water Service,     700 N. Grant Ave.,     Ste. 702,    Odessa, TX 79761-4555
18068913       +Ranger 40 Water Solutions,     244 FM 306,    Ste. 120,    New Braunfels, TX 78130-5487
18068916       +Ridge Petroleum Inc.,     3650 Old Bullard Rd,     Ste. 430,    Tyler, TX 75701-8668
18068917       +Ruger Properties LLC,     P.O. Box 9685,    Midland, TX 79708-9685
18068918       +Security Bank,    600 N Marienfeld #200,     Midland, TX 79701-4362
18068919       +Still Water LLC,    1501 E FM 1379,     Midland, TX 79706-5478
18068923        TD Auto Finance,    P.O. Box 9223,    Farmington Hills, MI 48333-9223
18068905      ++THE PECOS COUNTY STATE BANK,     P O BOX 1527,     FORT STOCKTON TX 79735-1527
               (address filed with court: Pecos County State Bank,        500 N. Main Street,
                 Fort Stockton, TX 79735)
18068920       +Tall City Brine,    203 West Wall St.,     Ste. 700,    Midland, TX 79701-4566
18068921       +Tarzan Water Services, LLC,     P.O. Box 81026,     Midland, TX 79708-1026
18068922       +Taurus Blue Duck LLC,     715 N. Glenville Dr.,     Ste. 430,    Richardson, TX 75081-2962
18068924        Texas Mutual Insurance Company,     PO Box 841843,     Dallas, TX 75284-1843
18068925       +Three Amigos Investment Group,     P.O. Box 732,     Kermit, TX 79745-0732
18068926       +Triangle H Partnership,     P.O. Box 3068,    Big Spring, TX 79721-3068
18068928       +Triple A,    P.O. Box 54,    Midland, TX 79702-0054
18068929       +U.S. Chaparral Water Systems, Inc,      P.O. Box 80249,    Midland, TX 79708-0249
18068931       +Velocity Water Solutions, LP,     310 S. Twin Oaks Valley Rd.,      Ste. 107-473,
                 San Marcos, CA 92078-4303
18068933       +WGR Properties, LLC,    3100 N. A St.,     Bldg A,    Midland, TX 79705-5361
18068934       +Wichita Water LLC,    P.O. Box 10854,     Midland, TX 79702-7854

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
18068875        E-mail/Text: ally@ebn.phinsolutions.com Aug 22 2020 01:52:38       Ally Financial,
                 P.O. Box 380902,    Bloomington, MN 55438-0902
18068883        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Aug 22 2020 01:50:37       Capital One,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
18068892       +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Aug 22 2020 01:53:00       GM Financial,
                 P.O. Box 183593,    Arlington, TX 76096-3593
18068927       +E-mail/Text: nancy.boenitz@trinityenv.com Aug 22 2020 01:53:56
                 Trinity Environmental Services, LLC,    6300 Bridgepoint Parkway,    Building 2, Ste. 210,
                 Austin, TX 78730-5084
         20-70100-tmd Doc#4 Filed 08/23/20 Entered 08/23/20 23:25:33 Imaged Certificate of
                                         Notice Pg 3 of 3


District/off: 0542-7                  User: wallacea                     Page 2 of 2                          Date Rcvd: Aug 21, 2020
                                      Form ID: 192sv                     Total Noticed: 63


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
18068930       +E-mail/Text: elpasodlsc@sba.gov Aug 22 2020 01:53:38     U.S. Small Business Administration,
                 10737 Gateway West, #300,   El Paso, TX 79935-4910
18068932       +E-mail/Text: rmcbknotices@wm.com Aug 22 2020 01:53:44     Waste Management,   7780 E. 96th Ave.,
                 Henderson, CO 80640-8534
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 21, 2020 at the address(es) listed below:
              Max R. Tarbox   on behalf of Debtor   JW Trucking, LLC max@tarboxlaw.com,
               jessica@tarboxlaw.com;tami@tarboxlaw.com;rmr76455@notify.bestcase.com
              United States Trustee - MD12   USTPRegion07.SN.ECF@usdoj.gov
                                                                                            TOTAL: 2
